Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1-24 are rejected on the ground of nonstatutory double patenting over claims 1-24 of U.S. Patent No. 10,278,170 (hereinafter Xue) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
    
Regarding claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of instant application merely broadens the scope of the claim 1 of Xue by eliminating the elements and their functions of the claims as set forth below.
Claim 1 of Instant Application
Claim 1 of Xue
An information sending method, comprising:
sending, by a base station, a frequency band indication to a user equipment (UE), where the frequency band indication indicates that a first physical resource block occupies a first frequency band and a second physical resource block occupies a second frequency band;
determining, by the base station, a physical resource block used to send first information to the UE; and

the determined physical resource block is at least one of the first physical resource block or the second physical resource block;
the first physical resource block comprises N1 first subcarriers, a spacing between two adjacent first subcarriers in a frequency domain is greater than a set value, and N1 is positive integer;
the second physical resource block comprises N2 second subcarriers, a spacing between two adjacent second subcarriers in the frequency domain is equal to the set value, and N2 is positive integer; and
the first physical resource block and the second physical resource block are in a frequency division multiplexing manner or multiplexed on a carrier.

sending, by a base station, a frequency band indication to a user equipment (UE), where the frequency band indication is used to indicate that a first physical resource block occupies a first frequency band, and a second physical resource block occupies a second frequency band; 
determining, by the base station, a physical resource block used to send first information to the UE; and 


the determined physical resource block is at least one of the first physical resource block and the second physical resource block; 
the first physical resource block comprises N1 first subcarriers, a spacing between two adjacent first subcarriers in a frequency domain is greater than a set value, and N1 is positive integer; 
the second physical resource block comprises N2 second subcarriers, a spacing between two adjacent second subcarriers in the frequency domain is equal to the set value, and N2 is positive integer; 
the first physical resource block and the second physical resource block are in a frequency division multiplexing manner and multiplexed on a carrier.


	In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of Xue by eliminating the italicized portion of limitation of claim 1.

Regarding claim 5, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 5 of instant application merely broadens the scope of the claim 5 of Xue by eliminating the elements and their functions of the claims as set forth below.
Claim 5 of Instant Application
Claim 5 of Xue
An information receiving method, comprising:
receiving, by a user equipment (UE), a frequency band indication sent by a base station, where the frequency band indication indicates that a first physical resource block occupies a first frequency band and a second physical resource block occupies a second frequency band;
determining, by the UE, a physical resource block that carries first information sent from the base station; and
receiving, by the UE, the first information by using the determined physical resource block from the base station, wherein
the determined physical resource block is at least one of the first physical resource block or the second physical resource block;
the first physical resource block comprises N1 first subcarriers, a spacing between two adjacent first subcarriers in a frequency domain is greater than a set value, and N1 is positive integer;

the first physical resource block and the second physical resource block are in a frequency division multiplexing manner or multiplexed on a carrier.



receiving, by a user equipment (UE), a frequency band indication sent by a base station, where the frequency band indication is used to indicate that the a first physical resource block occupies a first frequency band, and a second physical resource block occupies a second frequency band; 
determining, by the UE, a physical resource block that carries first information sent from the base station; 
receiving, by the UE, the first information by using the determined physical resource block from the base station, wherein 
the determined physical resource block is at least one of the first physical resource block and the second physical resource block; and 
the first physical resource block comprises N1 first subcarriers, a spacing between two adjacent first subcarriers in a frequency domain is greater than a set value, and N1 is positive integer; 

the first physical resource block and the second physical resource block are in a frequency division multiplexing manner and multiplexed on a carrier.


	In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 5 of the instant application merely broadens the scope of the claim 5 of Xue by eliminating the italicized portion of limitation of claim 5.

Claims 9, 13, 17, and 21 are rejected on the ground of nonstatutory double patenting over claims 9, 13, 17, and 21 based on the same or similar reasons above.
Claims 2-4, 6-8, 10-12, 14-16, 18-20, and 22-24 of instant application is identical/similar with claims 2-4, 6-8, 10-12, 14-16, 18-20, and 22-24 of Xue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Malladi et al. (US 2013/0294317) discloses “The available time frequency resources may be partitioned into resource blocks. Each resource block may cover N subcarriers (e.g., 12 subcarriers) in one slot” (¶ [0047]). 
Gaal et al. (US 2012/0113917) discloses “a resource block contains 12 consecutive subcarriers in the frequency domain and, for a normal cyclic prefix in each OFDM symbol, 7 consecutive OFDM symbols in the time domain, or 84 resource elements” (¶ [0038]) and “The resource blocks in the control section may be assigned to UEs for transmission of control information” (¶ [0039]).
Qi et al. (WO 2013/068832) discloses “one resource block comprise multiple resource elements, and a resource element may be regarded as a minimum unit in a resource block (¶ [0052]) and “user equipment is notified to perform rate matching so that user equipment may receive data transmitted on the resource” (¶ [0039]).
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466